                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI,                                   )
CHARLIE MELI, and                             )
JEREMIE MELI,                                 )
            Plaintiffs,                       )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT                   )
                                              )
BRANDON DEL POZO,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS CHIEF                    )
OF POLICE FOR THE CITY OF                     )
BURLINGTON, VERMONT                           )
                                              )
JASON BELLAVANCE,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT                           )
                                              )
CORY CAMPBELL                                 )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT,                          )
                                              )
               Defendants.                    )


                                  DISCOVERY CERTIFICATE

       I, Pietro J. Lynn, Esq., attorney for the Defendants, certify that on this date, I served
Defendant City of Burlington’s Responses to Plaintiffs’ First Interrogatories and Requests to
Produce, Defendant Brandon del Pozo’s Responses to Plaintiffs’ First Interrogatories and
Requests to Produce, Defendant Jason Bellavance’s Responses to Plaintiffs’ First
Interrogatories and Requests to Produce, and Defendant Cory Campbell’s Responses to
Plaintiffs’ First Interrogatories and Requests to Produce, on the counsel of record by U.S. mail
and electronic mail as follows:
                                    Evan Chadwick, Esq.
                                 Chadwick & Spensley, PLLC
                                         3232 Route 7
                                     Pittsford, VT 05763
                                  evan@chadwicklawvt.com



Dated at Burlington, Vermont, this 30th day of October, 2019.

                                                   CITY OF BURLINGTON, POLICE CHIEF
                                                   BRANDON DEL POZO, POLICE
                                                   OFFICER JASON BELLAVANCE, AND
                                                   POLICE OFFICER CORY CAMPBELL

                                            By: /s/ Pietro J. Lynn
                                                   Pietro J. Lynn, Esq.
                                                   Lynn, Lynn, Blackman & Manitsky, P.C.
                                                   Counsel for Defendants
                                                   76 St. Paul St., Suite 400
                                                   Burlington, VT 05401
                                                   (802) 860-1500
                                                   plynn@lynnlawvt.com
